DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 July 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the electrode catheter body" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claims 4-10 are rejected as being dependent upon an indefinite base claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Honour et al. (US 20070219551) (“Honour”) (Cited in IDS).
Regarding claim 1, Honour discloses an electrode assembly (see Figs. 17-19 and 21-22) configured to be disposed over a distal portion of a catheter body (as shown in Figs. 21 and 22), wherein the electrode assembly comprises a flexible substrate (see “flexible substrate” of flexible printed circuit 34, [0064]) and a plurality of independently controlled ablation electrodes (see electrodes 44, ablation energy traces to each electrode, and “discrete electrical signals”; [0085], [0101], Figs. 18-19) distributed radially around the catheter body (as shown in Figs. 21-22, see also “extending partially or entirely around the circumference of the tip”, [0084]) wherein two of the independently controlled ablation electrodes are positioned in opposition to each other (see each of electrodes 44 positioned opposite one another along the longitudinal length of the catheter; Figs. 21-22) and within a same longitudinal cross-section of the electrode assembly (all of the electrodes are within at least one same longitudinal cross-section of the electrode assembly such as the one shown in the longitudinal cross-section of Fig. 22, however it should also be appreciated that there would be multiple possible cross-sections that could also meet this definition since the electrodes are rings).
Regarding claim 4, Honour further discloses wherein the electrode assembly is configured as a cylinder (as shown in Figs. 21-22).
Regarding claim 5, Honour further discloses wherein the ablation electrodes are applied to an outer surface of the flexible substrate (as shown in Fig. 22).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Honour in view of Govari et al. (US 20150272667) (“Govari ‘667”).
Regarding claim 6, Honour teaches the limitations of claim 1, however fails to teach at least one microelectrode associated with each ablation electrode.
Govari ‘667 teaches a catheter having at least one ablation electrode (see ablation electrodes 90/96, Figs. 5-7) as well as a microelectrode associated with each ablation electrode (see microelectrodes 92 and 98, Figs. 6 and 7). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the ablation electrodes as taught by Honour to each have a microelectrode associated with them in light of Govari ‘667, the motivation being to provide the additional benefits of determining the extent of its respective tissue contact and the condition of the tissue being ablated in order to better control the flow of energy (see Govari ‘667: [0051]-[0053]).
Regarding claim 7, Govari ‘667 further teaches wherein at least some of the microelectrodes are configured to sense tissue contact (see “tissue contact”, [0051]).
Regarding claim 8, Govari ‘667 further teaches wherein at least some of the microelectrodes are configured to sense temperature (see “tissue temperature is estimated based on the change in the impedance measurements”, [0064]).
Regarding claim 9, Honour in view of Govari ‘667 further teaches wherein at least some of the microelectrodes are positioned within a perimeter of at least one of the ablation electrodes (see microelectrode 98 within the perimeter of ablation electrode 96, Govari ‘667: [0056], Fig. 7).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Honour in view of Govari et al. (US 20140163546) (“Govari ‘546”).
Regarding claim 10, Honour teaches the limitations of claim 1, however fails to teach wherein each ablation electrode has a plurality of apertures configured to perfuse irrigation fluid.
Govari ‘546 teaches an ablation catheter comprising ablation electrodes (see electrodes 60 and 58, Fig. 5) wherein the electrodes include multiple perforations for the purpose of delivering irrigation fluid to the tissue (see perforations 80; [0032] and [0039]-[0041], Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the ablation electrodes as taught by Honour to each include a plurality of apertures to perfuse irrigation fluid in light of Govari ‘546, the motivation being to provide local cooling and prevent adhesion during ablation (see Govari ‘546: [0032]).
Response to Arguments
Applicant's arguments filed 21 July 2021 with regard to the prior art rejections have been fully considered but they are not persuasive.
Regarding Applicant’s argument directed to Honour failing to disclose the ring electrodes as not being “separate, independently controlled electrodes that are positioned opposite to each other” as claimed (see Remarks pgs. 5-6), the Examiner respectfully disagrees. The Examiner contends that the electrodes 44 are reasonably “separate” from one another and spaced apart from each other along the longitudinal axis (see Honour: Figs. 21-22). Since each of the electrodes 44 are controlled by discrete electrical signals, they meet the limitation of “independently controlled”, because they are capable of receiving independent electrical signals (see Honour: [0085]). At least two of the electrodes 44 are positioned in opposition to each other along the longitudinal axis (as shown in Honour: Figs. 21-22), and the electrodes 44 also are located in a same longitudinal cross-section as shown in the longitudinal cross-section of Fig. 22 of Honour that goes through all of the electrodes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fleischman et al. (US 6241724) teaches individually controlled, segmented ablation electrodes that can be considered as being positioned on opposite sides of a longitudinal cross-section and also in opposition to each other (see Figs. 5-6 and Fig. 17).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
           /JAYMI E DELLA/           Primary Examiner, Art Unit 3794